Citation Nr: 0336253	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  03-04 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1969 to 
March 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for bilateral hearing loss.  The veteran entered 
notice of disagreement with this decision in October 2002; 
the RO issued a statement of the case in January 2003; and 
the veteran entered a substantive appeal, on a VA Form 9, 
which was received in February 2003. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the service 
connection for bilateral hearing loss claim addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA medical examination with 
etiology opinion in order to assist in substantiating the 
claim for VA compensation benefits.

2.  The veteran's currently diagnosed bilateral hearing loss 
disability is not etiologically related to reported exposure 
to acoustic trauma in service. 


CONCLUSION OF LAW

Service connection is not warranted for the veteran's current 
bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decision, statement of the case, and letters, 
the RO advised the appellant of what must be demonstrated to 
establish service connection for bilateral hearing loss 
disability.  In a letters dated in November 2001, December 
2001, and April 2002, the RO repeatedly advised the veteran 
of the evidence needed to substantiate his claim for service 
connection for bilateral hearing loss disability, including 
the need for medical evidence of a relationship between his 
current bilateral hearing loss disability and an injury, 
disease, or event in service.  The RO advised the veteran in 
each letter that he could give VA a medical opinion from his 
own doctor regarding a relationship between his current 
bilateral hearing loss disability and an injury, disease, or 
event in service.  

In the letters dated in November 2001, December 2001, and 
April 2002, the RO further advised the veteran that VA would 
request any information or evidence the veteran wanted VA to 
obtain, and any medical evidence from his doctors about which 
he told VA, and requested the veteran to provide information 
regarding medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  The RO also advised the veteran that he could 
obtain any of the records and send them to VA.  In the 
December 2001 letter, the RO requested the veteran to provide 
specific information about dates of treatment, and provided a 
VA Form 21-4138 and a phone number and facsimile number for 
the veteran to use for his answer.  In the January 2003 
statement of the case, the RO provided the veteran the 
regulatory provisions of the VCAA.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested private 
treatment records from a private physician identified by the 
veteran.  In August 2002, the veteran was afforded a VA 
audiology and speech pathology compensation examination with 
a medical opinion regarding the etiology of his current 
bilateral hearing loss disability.  Accordingly, no further 
notice to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations. 

II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has bilateral hearing loss 
disability that is etiologically related to exposure to 
acoustic trauma in service.  In various written statements in 
support of claim, the veteran reported that during service he 
was exposed to noise from rifle ranges and grenade launchers 
during basic training; was exposed to blasting, rock 
crushers, air drills and dynamite without the benefit of 
hearing protection for six months of service in Vietnam; for 
the next six months he drove ten ton tractors and was exposed 
to loud muffler noise; and he was exposed to loud engines and 
hammers while working at a motor pool from February 1971 to 
March 1972 at Fort Leonard Wood.  The veteran also reported 
post-service occupational exposure to noise (air guns and 
motors) for ten years while working in a factory, without the 
benefit of hearing protection.  

The Board finds the veteran's reporting and hearing testimony 
regarding exposure to loud noise from weapons fire in service 
to be credible.  Service personnel records tend to 
corroborate the veteran's assertions of exposure to acoustic 
trauma in service.  Service personnel records reflect that 
the veteran's occupational specialty was a crawl tractor 
operator, he was attached to an engineering company, had 
service in Vietnam from March 1970 to January 1971, and 
qualified in the use of weapons.   

On the question of whether the veteran experienced increased 
hearing loss during service, the service medical evidence 
does not reflect any significant increase of hearing loss in 
either ear.  The service medical records reflect that at 
service entrance in August 1969, audiological testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
NT
15
LEFT
5
5
5
NT
[Illegib
le]

Speech recognition ability, if tested at the August 1969 
examination, was not recorded.  At the service separation 
examination in February 1972, audiological testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
NT
10
LEFT
5
5
0
NT
5

Speech recognition ability, if tested at the February 1972 
examination, was not recorded.  At the service separation 
examination in February 1972, the veteran denied any history 
or complaints of ear trouble or hearing loss.  There is also 
an undated and unlabeled audiogram in the service medical 
records.  As the date of this audiogram is uncertain, 
however, and in light of the fact that audiological testing 
results are available for the most important dates of service 
entrance and service separation, the Board finds the other 
audiological results of record to be more highly probative 
than this undated and unlabeled audiogram. 

The audiological measures of hearing loss in service do not 
demonstrate any measurable increase of loss of hearing in 
service.  While the service medical record evidence 
demonstrates an increased threshold of 5 decibels for pure 
tone thresholds in the right ear at the 1000 Hertz level, it 
also shows a decreased threshold of 5 decibels for pure tone 
thresholds in the right ear at the 4000 Hertz level, and a 
decreased threshold of 5 decibels for pure tone thresholds in 
the left ear at the 2000 Hertz level.  

Although the audiological measures of hearing loss in service 
do not demonstrate any measurable loss of hearing in service, 
the United States Court of Appeals for Veterans Claims 
(Court), in interpreting 38 C.F.R. § 3.385, has held that 
"the regulation does not in and of itself rule out an award 
of service connection due to the absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition criteria 
. . . Therefore, the provisions of 38 C.F.R. § 3.385 do not 
serve as a bar to service connection."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that a veteran may establish the required nexus between 
his current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

The evidence reflects that the veteran currently has a 
hearing loss "disability" as defined by 38 C.F.R. § 3.385.  
An August 2002 VA audiological examination measured pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
60
40
LEFT
15
20
55
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The August 2002 VA audiological examination report reflects 
40 decibel or greater auditory thresholds in the 2000, 3000, 
and 4000 Hertz frequencies in the left and right ears, as 
well 26 decibels or greater for auditory thresholds for at 
least three of the Hertz frequencies (2000, 3000, and 4000) 
in the left and right ears, as contemplated by the definition 
of current hearing loss "disability" found at 38 C.F.R. 
§ 3.385.  Private audiological examination reports dated in 
November 1997 and January 2002, likewise, reflect evidence of 
a current hearing loss "disability" as contemplated by 38 
C.F.R. § 3.385.  

On the question of whether the veteran's current hearing loss 
disability is etiologically or medically related to his 
exposure to noise (acoustic trauma) in service, however, the 
only medical nexus opinion evidence of record weighs against 
the veteran's claim.  The August 2002 VA audiological 
examination report reflects that the VA audiologist reviewed 
the claims file (including in-service audiological test 
results), took a history from the veteran, conducted 
audiological testing, and then offered the opinion "that it 
is less likely than not that the veteran's hearing loss is 
related to military noise exposure."  

There is no favorable medical etiology opinion of record to 
support the veteran's contentions that his current hearing 
loss disability is etiologically related to exposure to 
acoustic trauma in service.  The private audiological test 
results of record demonstrate that the veteran currently has 
bilateral hearing loss "disability" as contemplated by 38 
C.F.R. § 3.385, but these private reports do not include a 
medical opinion relating the veteran's current bilateral 
hearing loss disability to his reports of exposure to 
acoustic trauma in service.  The November 1997 report, for 
example, notes a history of "occupational" noise exposure 
that does not specify whether the occupational exposure is 
reported to have been during service or during the ten years 
of occupational noise exposure after service separation.  
While the veteran is competent to report and describe to a 
medical professional the in-service events of noise exposure, 
as well as symptoms he experiences at any time, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, including a medical diagnosis 
and an opinion as to the relationship between a current 
disability and service.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Even assuming, arguendo, that the veteran was exposed to 
acoustic trauma in service, and that he currently has a 
hearing loss disability, what is still required in this case 
is medical opinion evidence that relates the current 
bilateral hearing loss disability to the exposure to acoustic 
trauma in service.  As there is no favorable medical opinion 
evidence of a nexus between the veteran's current bilateral 
hearing loss disability and his reports of exposure to 
acoustic trauma in service, the Board must find that a 
preponderance of the evidence is against the veteran's claim 
for service connection for bilateral hearing loss.  For these 
reasons, the Board must find that service connection is not 
warranted for the veteran's current bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of 


the evidence is against the veteran's claim, the record does 
not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for bilateral hearing loss is denied. 



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



